05/05/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA

                            No. DA 22-0083

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

WES LEE WHITAKER,

           Defendant and Appellant.


                                ORDER

     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Jennifer Wells is

granted an extension of time to and including July 6, 2022, within

which to prepare, file, and serve the transcript requested on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                       May 5 2022